Case 2:21-cr-00062 Document 106 Filed 09/15/21 Page 1 of 1 PagelD #: 447

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

CHARLESTON DIVISION
UNITED STATES OF AMERICA,

Vv. CRIMINAL ACTION NO. 2:21-cr-00062-02

KRISTEN NAYLOR-LEGG

WRITTEN PLEA OF GUILTY

In the presence of Tom Price, my counsel, who has fully explained the charges contained
in the Second Superseding Indictment against me, and having received a copy of the Second
Superseding Indictment before being called upon to plead, I hereby plead guilty to the charge

contained in Count One of the Second Superseding Indictment.

DATE : SU 5/ Z/ slut eps Soggy,
DEFENDANT

WITNESS:

Deak SEL react C DEFENDANT

 
